.WALSH, J.
Plaintiff was a passenger in an automobile which collided with a car of defendant on the Apponaug-Clyde road in Warwick. The electric ear was going south out of a private right of way into the public highway. The automobile was proceeding easterly along said highway. The street car track came from the right of way and led across the highway at a very sharp right curve into the main track which was placed on the extreme southerly edge of the highway. The collision took place at some point at or about the intersection of the south track with the east and west track.
The questions of contributory negligence of: the passenger in the automobile and Rié negligence of the oper*194ator of the electric car were explained as fully as we were able to explain them to the jury and we feel that the jury understood our instructions and applied them to the facts. The answers were matters wholly within the province of the jury and we feel that there was sufficient evidence to justify the verdict.
For Plaintiff: Quinn, Kernan & Quinn.
. For Defendant: Clifford Whipple and Earl A. Sweeney.
Motion for new trial denied.